 LANE-COOS-CURRY-DOUGLAS COUNTIES BLDG. & CONST.547APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board, weare posting this notice to inform our employees of the rights guaranteed them in theNational Labor Relations Act:WE WILL offer Frank Keller, Robert Strange, John Gilmore, Albert Myers,and Charles Keller their former jobs, and pay them for wages they lost since theirdischarges in April 1964.All our employees have the right to join or assist Local 169, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,or any other union.WE WILL NOT question them as to whether they aremembers of or support a union,or discharge them for doing so, or interferewith them in any way because of their union activity.POLY PRINTERS, INC., and H.F.L. PLASTICS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia,Pennsylvania,TelephoneNo. 735-2612, if they have any questions concerning this notice or com-pliance with its provisions.Lane-Coos-Curry-Douglas Counties Building & ConstructionTrades Council,AFL-CIOandCarpenters Local Union No.1273,United Brotherhood of Carpenters&Joiners of America,AFL-CIO, andConstruction&General Laborers Local No. 85,InternationalHod Carriers,Building & Common Laborers'Union of America,AFL-CIOandPlumbers&SteamfittersLocal No. 481,United Association of Journeymen&Appren-tices of the Plumbing&Pipe Fitting Industry of the U.S. &Canada,AFL-CIOandRamsey-Waite Co.,Inc.CasesNos. 36-CC-111, 36-CC-112, and 36-CC-113.March 10, 1965DECISION AND ORDEROn November 30, 1964,TrialExaminerWallace E. Roysterissued his Decision in the above-entitled proceeding,finding thattheRespondents had engaged in certain unfair labor practices,and recommending that they cease and desist therefrom and takecertain affirmative actions,as set forth in the attached Trial Examin-er'sDecision.Thereafter,the Respondents filed exceptions to theTrial Examiner'sDecision and a supporting brief, andthe ChargingParty filed a brief in support of the Trial Examiner'sDecision.151 NLRB No. 63. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has considered the Trial Examiner's Decision, theexceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondents, Lane-Coos-Curry-DouglasCountiesBuilding& Construction TradesCouncil,AFL-CIO; Carpenters Local Union No. 1273, UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIO; Con-struction & General Laborers Local No. 85, International Hod Car-riers,Building & Common Laborers' Union of America, AFL-CIO;and Plumbers & Steamfitters Local No. 481, United Association ofJourneymen & Apprentices of the Plumbing & Pipe Fitting Industryof the U.S. & Canada, AFL-CIO, their officers, agents, and rep-resentatives, shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASECounsel have stipulated the content of the record1in this matter and have sub-mitted it for decision.At issue is whether the labor organizations named above orany of them have committed unfair labor practices within the meaning of Section8(b)(4)(i)and (ii)(B) of the National Labor Relations Act, as amended,hereincalled the Act.Upon the entire record2in the case,and in consideration of the briefs filed, I makethe following:FINDINGS OF FACT1.THE ENTITIES INVOLVED;THEIRSTATUS AND RELATIONSHIPLane-Coos-Curry-Douglas Counties Building & ConstructionTrades Council, AFL-CIO, herein called the Council;CarpentersLocalUnionNo. 1273,United Brother-hood of Carpenters&Joiners of America,AFL-CIO,herein called the Carpenters;Construction&General LaborersLocal No. 85,International Hod Carriers,Build-ing & CommonLaborers'Union of America,AFL-CIO,herein called the Laborers;and Plumbers&SteamfittersLocalNo. 481,United Association of Journeymen &Apprentices of the Plumbing & Pipe Fitting Industryof the U S. & Canada, AFL-CIO, herein called the Plumbers, are labor organizations within the meaning of Sec-tion 2(5) of the Act. Carpenters,Laborers,and Plumbers are members of theCouncil.Ramsey-Waite Co., Inc., herein called Ramsey,isan Oregon corporation with itsoffice and principal place of business in Eugene,Oregon.TaylorRamsey is its presi-'Consisting of charges and amended charges, affidavits of service,complaint,orders,motions, and a transcript of testimony in a civil action in U S. District Court. Inote and correct the misnumbering of what is paragraph XIII of the complaint2 References to the testimony of witnesses are to testimony adduced in the U SDistrict Court, District of Oregon, in connection with a petition for injunctive relieffiled under Section 10(1)of the Act. LANE-COOS-CURRY-DOUGLAS COUNTIES BLDG. & CONST.549dent.In connection with its business of installing irrigation and sprinkling systems,Ramsey, in the past year, has purchased goods and materials valued at more than$100,000 which came to Ramsey directly or indirectly from points outside the Stateof Oregon. I find that Ramsey is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The United States National Bank, herein called the Bank, is engaged in Port-land and Eugene, Oregon, and at other points within the State of Oregon in a com-mercial banking business and sends checks for collection to banks outside the Stateof Oregon amounting to more than $100,000 annually. I find that the Bank isengaged in commerce within the meaning of Section 2(6) and (7) of the Act.Gale M. Roberts Co., herein called Roberts, is a general contractor in Eugene,Oregon, engaged in the building and construction industry, an industry affectingcommerce within the meaning of Section 2(7) of the Act.Stimson Plumbing & Heating Co., herein called Stimson, has its place of businessinEugene, Oregon, and is a plumbing subcontractor engaged in the building andconstruction industry, an industry affecting commerce within the meaning of Sec-tion 2(7) of the Act.The plumbers employed by Stimson are members of or are represented by Plumb-ers for purposes of collective bargaining.Employees of Roberts are members of or are represented by Carpenters or Laborersor other building trades locals affiliated with the Council.The employees of Ramsey are not represented by any labor organization.At alltimes material a labor dispute has existed between Ramsey and the Plumbers andCouncil.In August 1963 Ramsey and Roberts were engaged, each by direct contract withthe Bank, in the performance of construction of a building for the Bank in Eugene.Stimson, under a subcontract from Roberts, had employees on the job performingplumbing orsteamfitting work.In January 1964 Roberts was the general contractor constructing a city hall forthe city of Eugene, and Ramsey, under a subcontract from Roberts, had employeesat that construction site working in the installation of a sprinkling system.II.THE UNFAIR LABOR PRACTICESAbout August 20, 1963, pursuant to its contract with the Bank, Ramsey sentemployees to work at the Bank building. Stimson, under his contract with Roberts,also had an employee working there, Raymond Quick.Quick, along with otherStimson employees, is represented by the Plumbers.About 10 o'clock that morning,Mark Carmickle, the Plumbers' business manager, came to the jobsite and askedQuick if Ramsey employees were working on the job.Quick said that they wereand indicated their location.Carmickle left but returned a short time later to tellQuick that a meeting was to be arranged that noon at which Roberts, Ramsey, andsome labor union representatives were to be present.Quick testified that Ramseydid not mention the purpose of the meeting but Quick asserted that he knew whyitwas to be held.After the lunch period another Stimson employee, Warner Dallas,reported for work at the Bank job.At 1:30 both Quick and Dallas left work. Quicktestified that he left because of a conscientious scruple against working "with peoplewho were doing the same kind of work ... and receiving less wages and conditions."Quick's testimony concerning Carmickle's words and conduct is uncontroverted andis credited.That afternoon, according to the undenied and credited testimony of Arthur Pul-len, an employee of the Bank, he received a telephone call from Carmickle in whichthe latter said that he was "pulling the men off the job-or had just pulled the menoff the job" because employees of Ramsey were working there. Pullen, having noauthority to act in the matter, passed this information on to another representativeof the Bank, Stuart Kidd.The next morning Carmickle telephonedPullen againsaying that the "non-union personnel,"Ramsey's employees,were not yet off the joband that in consequence the men represented by the Plumbers would not return.Stuart Kidd testified that he learned of the difficulty from Pullen in the afternoonof August 20 and went to the jobsite early the next morning.Meeting there withTaylor Ramsey, Kidd directed him to remove his men from the job and Ramsey didso.Encountering Carmickle a short time later, Kidd said that he had done what heassumed was necessary "to eliminate the confusion at the job" and that he hopedthat the plumber employees would return to work.Within a half-hour they did so.Kidd explained that it was essential to have the structure completed by August 30and that this could not be accomplished until the plumbing work was done.Carmickle was not called as a witness. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdmittedlythe Plumbers is engaged in a labor dispute with Ramsey but Plumbersdenies that it induced or encouraged any employees of Stimson to refuse to performservicesor thatit threatened,coerced, or restrained the Bank in either case with anobject of causing the Bank to cease doing businesswith Ramsey.It is argued thatthe Plumbersplayedno part in bringingQuickto his decision to leave work onAugust 20.Quick,itwill be remembered,testifiedthat heleft because his consciencewouldnot permit him to remain atwork wheremen doingwork similar to his workwere notreceiving comparablewages.It is the fact,however, that Quick's con-science was not noticeablytroubleduntilCarmickleappeared on the scene althoughbe was awareof thepresenceof theRamsey crew.There isno testimonyby Quickthathe acted under anysort of instructionfrom Carmickle and perhapsnone wasgiven.If so it was becauseCarmicklesatisfied himself in some manner that explicitdirection was unnecessary.He had inquiredof Quick about the Ramseycrew andhad told Quick thatameeting was being sought betweenRoberts, from whomStimson,Quick'semployer, hasreceivedhis contract,and Ramsey.Quick neededno more to tell him that the Plumbers objected to the presenceof Ramseyemployeeson thejob.Ashe testified,he thought thathe knew the purpose of the meeting.More than the logic of the situation tends to establish the reasonfor Quick's depar-ture.Shortly afterit tookplace Carmicklenotified the Bankthat he had "pulledthe men off the job."I believe that he represented the situationtruthfullyand accu-rately to Pullen.I find that the Plumbers induced and encouragedQuickto refuse to performservices for his employerwithan object of forcing the Bank to cease doing businesswith Ramsey.I further find that the Plumbers by telling the Bankthatithad pulledthe employees off the job threatened,coerced,and restrained the Bank with anobject of forcing the Bank to cease doing business with Ramsey.3The Plumbersthus has engaged in unfair labor practices within the meaning of Section8(b) (4) (i)and (ii) (B) of the Act.In 1962 Roberts was awardeda contractfor constructionof a cityhall in Eugene.Thereafterhe let the contract for installationof a sprinklersystem to Ramsey. InSeptember 1963, some months before Ramsey began the performance of his con-tract,Carmickle and JensHorstrup,secretaryof the Council, told Roberts that thePlumbers hadno contractwith Ramsey; that they wantedRamsey to agree to acontract;thatRamsey was not hiring Plumbers members;and that they wantedRoberts' assistance in the matter.Roberts saidthat therewas nothing that he coulddo; that hehad let the contract and could not cancel it.About a month later,Roberts soughtout Carmickleand asked if the dispute between the Plumbers andRamsey mightbe settled if Ramsey would agreeto hire "all Union help."Carmicklerepliedthatto do so wouldbe unfairto other plumbing contractors and nothing cameof the proposal.On January 13, 1964,Ramsey employees beganwork atthe construction site.Carmickle,Horstrup,and one or two men not known to Roberts,came to the cityhall and asked Roberts somethingabout Ramsey workersbeing employed on thejob.Robertsagain explainedthatRamsey had an enforceable contract and thatitcould not be canceled.Horstrup said that he would have to think about thematter.Carmicklesaid that he was going to do somethingaboutit but did not saywhat.The remainder of the day passed without incident.The next day, January14, a picket appearedat the cityhall job carrying a signreading:RAMSEY-WAITE CO.WORKING CONDITIONSless than enjoyedby PlumbersUnion#481.Noother disputeexists on this job.At therequest of the Plumbers,the Councilgave its sanction to the picketing.Withthe appearance of thepickets,Roberts' employees,some of whom were rep-resentedby theCarpenters and the remainderby the Laborers, either failedto beginwork or ceased working.WilliamBrown, aRobertsemployee and a memberof the Laborers,said that heand other Roberts employees,after seeing the pickets,waited around at the jobsitespeculating about what actionmightbe expectedof them.Anotheremployee andLaborersmember, Robert Magee, testified that after some discussionwith his fel-8I do not find, however,that the record supports the allegation that Plumbers hada further object to force or require Stimson to cease doing business with Roberts inorder to force Roberts to cease doing business with the Bank.There is no reason tosuppose that the Plumbers had any desire to bring about such a development. LANE-COOS-CURRY-DOUGLAS COUNTIES BLDG. & CONST.551lows on this occasion,he telephoned Kenneth Barton, the business agent of theLaborers, for advice.Barton told Magee that the picketing was "informational"and that any decision to work was left to the discretion of the individuals.Thelaboring crew then started to work but in a short time, perhaps because of someunease, Magee telephoned Barton again with the result that all of the laborers wentto Barton's office.There, in Barton's presence, Secretary Horstrup of the Counciltold the men that any decision was left to them; that the unions involved wouldnot take any retributive action against any who went through the picket line.Themen then returned to work and continued working although the pickets remained onpatrol that day and part of the next.Most of the carpenter employees did not start work on the 14th because of thepresence of pickets.Glen Randall,business representative of the Carpenters andpresident of the Council, appeared on the scene and some of the carpenters askedhim what they should do.Randall replied that the picket line was "legal" and thatbe could not tell them what action to take; that they must decide.After some dis-cussion among themselves the carpenter employees,concluding that it was permis-sible to do so, went to work in midmorning.Althoughthe picketing continued untilnoon on January 15, there was no further work interruption through January 16.In the morning of January 16, Randall notified Jay Maycumber, Roberts' super-intendent and a member of the Carpenters, that he wanted to meet with all carpen-ters employed on the job that afternoon after work.Maycumber notified the mento that effect.Learning of the planned meeting, the laborers went to Barton's officeafter work and he led them into the room where the meeting was about to open.In addition to the employees,the meeting was attended by Randall of the Carpenters,Barton of the Laborers,and Joe Willis, secretary of the Oregon State Building TradesCouncil,not a respondent here.Randall spoke to the group saying, according to the testimony of Maycumber,that he had a list of all the carpenters on the job, that the job would be picketedthe next morning, and that if the men did not cross the picket line the list would beforgotten.Another carpenter in attendance,Harold Stevenson, recalled in his testi-mony that Randall said that nothing would be done about the fact that the carpen-ters had worked behind the picket line earlier if they refused to cross the line thatwould appear in the morning.Carpenter Arlie Clement recalled from the witnessstand that Randall referred the carpenters to a provision in the Carpenters' consti-tution providing for sanctions against any member who disregarded a picket line.Randall testified that he caused the meeting of January 16 to be called in orderto dispel the"confusion"that had developed among carpenters regarding the picket-ing.To the employees there gathered Randall said,he testified,that he could notadvise them what to do but called their attention to provisions in the Carpenters'constitution which governed the honoring of picket lines.Randall said that it washis obligation to enforce the rules and that if the men worked despite the picketinghe would have to bring charges to the District Council which might impose fines orreprimands.Barton testified that he participated in the meeting at least to the extent of remind-ing members of the Laborers that their constitution too contained a provision providingpunishment for members who disregarded a picket line but that any accused memberhad a right to a trialbefore anysanction could be imposed.The picketing resumed on January 17. Carpenters and laborers did not work andremained away until Ramsey employees left the jobsite about 2 weeks later.Horstrupand Randall themselves were among the pickets.Whatever"confusion"existed in the minds of Roberts employees at the inceptionof picketing on January 14 was resolved when they decided that as long as the optionwas theirs they would continue to work.This was not satisfactory to Randall so hesought to"clarify" the problem for his members by telling them that they riskedfines or reprimands if they did not respond to picketing by leaving their jobs. Bartonechoed this warning to his members. Joe Willis was permitted to tell the employeesin the presence of Randall and Barton that he would not cross the picket line andthat he thought Randall had manifested a kindly restraint in not seeking punishmentfor those who had on January 14 and 15 remained at work.The evidence fully supports the allegations of the complaint in respect to thepicketing at the city hall job.No matter how inoffensively the picket signs wereworded, members of the Carpenters and the Laborers were told that they had betternot work while they were being carried at the job. Thus these workers were taughtthat they could make their own decision in respect to ceasingwork in thepresenceof picketing provided the decision was not to remain at work.Their freedom ofchoice was inhibited only in that it had to coincide with the choice made in thatarea by their unions. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence is persuasive that the Plumbers, the Carpenters, the Laborers, andthe Council were jointly engaged in an attempt through picketing which was ostensiblyinnocent to induce and encourage employees of Roberts to leave their jobs with anobject of forcing or requiring Roberts to cease doing business with Ramsey.Whenpicketing failed,members of the Carpenters and of the Laborers were threatenedwith at least the possibility of reprisals should they continue at work.The employeesresponded as it was intended that they should and Roberts employees refused to workas long as Ramsey workers were on the job. By this inducement and encouragementthe Respondents 4 and each of them have engaged in unfair labor practices withinthe meaning of Section 8(b) (4) (i) (B) of the Act.The shutdown thus caused was a costly one to Roberts.He could escape its impactonly by removing Ramsey from the job and by arranging for a contractor acceptableto the Respondents to do the work in which Ramsey had been engaged or by having itperformed by his own employees. The shutdown constituted a coercion and restraintforbidden by the Act and by bringing such pressure to bear upon Roberts theRespondents and each of them have engaged in unfair labor practices within themeaning of Section 8(b) (4) (ii) (B) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section II, above, occurring in connec-tion with the operations of the Bank, Roberts, Ramsey, and Stimson, described above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to and have led to labor disputes burdening andobstructing commerce and the free flow of commerce.IV.THE REMEDYHaving found that the Plumbers has engaged in unfair labor practices violativeof Section 8(b)(4)(i) and (ii)(B) of the Act in respect to the Bank job, and thatthe Plumbers, the Carpenters, the Laborers, and the Council have violated the samesection in respect to the city hall job, it will be recommended that each cease anddesist therefrom and that each take certain affirmative action to effectuate the policiesof the Act.On the basis of the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Plumbers, the Carpenters, the Laborers, and the Council are labor organ-izations within the meaning of Section 2(5) of the Act.2.The Bank, Roberts, Ramsey, and Stimson are engaged in commerce, or in anindustry affecting commerce, within the meaning of Section 2(6) and (7) of the Act.3.By inducement and encouragement of employees of Stimson and by threaten-ing, coercing, and restraining the Bank, both actions having the object of forcing orrequiring the Bank to cease doing business with Ramsey, the Plumbers has engagedin unfair labor practices within the meaning of Section 8(b) (4) (i) and (ii) (B) ofthe Act.4.By inducing and encouraging the employees of Roberts to cease performingservices for their employer and by threatening, coercing, and restraining Roberts,both actions with an object of forcing or requiring Roberts to cease doing businesswith Ramsey, the Plumbers, the Carpenters, the Laborers, and, the Council haveengaged in unfair labor practices within the meaning of Section 8(b)(4)(i) and(ii) (B) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suantto Section 10(c) of the National Labor Relations Act, as amended, it is recom-mended that:A. Respondent Plumbers & Steamfitters Local No. 481, United Association ofJourneymen & Apprentices of the Plumbing & pipe Fitting Industry of the U.S. &Canada, AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from inducing or encouraging any individual employed byStimson or Roberts or any other employer or person engaged in commerce, or in anindustry affecting commerce, to engage in a strike or a refusal in the course of his4 The Carpenters, the Laborers, the Plumbers, and the Council. LANE-COOS-CURRY-DOUGLAS COUNTIES BLDG. & CONST.553employment to perform any services for his employer, and from threatening, coercing,or restraining the Bank or Roberts or any other persons engaged in commerce or inan industry affecting commerce where an object in either case is to force or requirethe Bank or Roberts or any person to cease doing business with Ramsey.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its business offices in Eugene, Oregon, copies of the attached noticemarked "Appendix A." 5Copies of said notice, to be furnished by the RegionalDirector for Region 19, shall, after being duly signed by an official representative ofthe Plumbers, be posted by it immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter in conspicuous places including all places wherenotices to members are customarily posted.Reasonable steps shall be taken by thePlumbers to insure that said notices are not altered, defaced, or covered by any othermaterial.The Plumbers shall also sign copies of the notice, which the RegionalDirector will make available, for posting at premises where employees of Ramseyare employed.(b)Notify the said Regional Director, in writing, within 20 days from the date ofreceipt of this Recommended Order, what steps have been taken in compliance .13B. Respondents Carpenters Local Union No. 1273, United Brotherhood of Carpen-ters & Joiners of America, AFL-CIO; Construction & General Laborers No. 85, Inter-national Hod Carriers, Building & Common Laborers' Union of America, AFL-CIO;and Lane-Coos-Curry-Douglas Counties Building & Construction Trades Council,AFL-CIO, the officers, agents, and representatives of each, shall:1.Cease and desist from inducing or encouraging any individual employed byRoberts, or any other employer or person engaged in commerce, or in an industryaffecting commerce, to engage in a strike or a refusal in the course of employment toperform any services for his employer, and from threatening, coercing, or restrainingRoberts or any other person engaged in commerce or in an industry affecting com-merce where an object in either case is to force or require Roberts or any personto cease doing business with Ramsey.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at their several business offices in Eugene, Oregon, copies of the attachednotice marked "Appendix B." 7 Copies of said notice, to be furnished by the RegionalDirector for Region 19, shall, after being duly signed by officials representing theCarpenters, the Laborers, and the Council, be posted by each immediately upon receiptthereof and be maintained by each for 60 consecutive days thereafter in conspicuousplaces including all places where notices to members are customarily posted.Reason-able steps shall be taken by each to insure that said notices are not altered, defaced,or covered by any other material.Each of the named labor organizations shall alsosign the notices which the Regional Director shall make available for posting atpremises where employees of Ramsey are employed.(b) Each shall notify the said Regional Director, in writing, within 20 days fromthe date of receipt of this Recommended Order, what steps have been taken incompliance.85In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order be en-forced by a decree of a United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"a Decision and Order."In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."7 Same as footnote 5.8 Same as footnote 6.APPENDIX ANOTICE TO ALL MEMBERS OF PLUMBERS & STEAMFITTERS LOCAL No. 481, UNITEDASSOCIATION OF JOURNEYMEN & APPRENTICES OF THE PLUMBING & PIPE FITTINGINDUSTRY OF THE U.S. & CANADA, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT induce or encourage any individual employed by Stimson Plumb-ing & Heating Co. or Gale M. Roberts Co., or any other employer or persons 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in commerce or in an industry affecting commerce, to engage in a strikeor a refusal in the course of employment to perform any services for his employer,or threaten, coerce, or restrain United States National Bank or Gale M. RobertsCo., or any other persons engaged in commerce or in an industry affecting com-merce, where an object in either case is to force or require any person to ceasedoing business with Ramsey-White Co., Inc.PLUMBERS & STEAMFITTERS LOCAL No. 481, UNITED ASSOCIATIONOF JOURNEYMEN & APPRENTICES OF THE PLUMBING & PIPEFITTING INDUSTRY OF THE U.S. & CANADA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Persons may communicate directly with the Board's Subregional Office, 612 LincolnBuilding, 208 South West Fifth Avenue, Portland, Oregon, Telephone No. 226-3361,if they have any questions concerning this notice or compliance with its provisions.APPENDIX BTo ALLMEMBERS OFCARPENTERS LOCAL UNION No. 1273, UNITED BROTHERHOODOF CARPENTERS & JOINERS OF AMERICA, AFL-CIO; CONSTRUCTION & GENERALLABORERS LOCAL No. 85, INTERNATIONAL HOD CARRIERS, BUILDING & COMMONLABORERS'UNION OF AMERICA, AFL-CIO; AND LANE-COOS-CURRY-DOUGLASCOUNTIES BUILDING & CONSTRUCTION TRADES COUNCIL, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT induce orencourageany individual employed by Gale M.Roberts Co., or any other employer or personengaged in commerce or in anindustry affecting commerce, toengage ina strike or a refusal in the course ofemployment to perform any services for his employer,or threaten,coerce, orrestrain the aforesaid employer or any otherperson engagedin commerce orin an industry affectingcommerce where an object in eithercase is toforce orrequire any personto cease doingbusinesswith Ramsey-Waite Co., Inc.CARPENTERS LOCAL UNION No. 1273, UNITEDBROTHERHOOD OFCARPENTERS &JOINERS OFAMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)CONSTRUCTION & GENERAL LABORERS LOCAL No. 85,INTERNATIONALHOD CARRIERS,BUILDING & COM-MON LABORERS' UNION OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)lTitlelLANE-COOS-CURRY-DOUGLAS COUNTIES BUILDING& CONSTRUCTION TRADES COUNCIL, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for60 consecutivedays from the date ofpostingand mustnot be altered, defaced, or covered by any other material.Persons may communicate directly with the Board's Subregional Office, 612 LincolnBuilding, 208South West Fifth Avenue, Portland, Oregon, Telephone No. 226-3361,if they have anyquestions concerningthis notice or compliance withits provisions.